Citation Nr: 1532132	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Nashville, Tennessee.  

The Veteran testified before the undersigned at a November 2009 travel Board hearing.  A transcript of the hearing is of record.  

The issue on appeal was last before the Board in September 2014 when it was remanded for additional evidentiary development.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was last before the Board in September 2014 when it was remanded, in part, to obtain an addendum VA examination wherein the examiner was instructed that he must discuss the Veteran's service treatment records and the Veteran's complaints of continuity of symptomology of right forearm paresthesia.  In fact, this instruction for the examiner was put in bold face type in the remand instructions to emphasis the importance of this information.  In response to the Board's September 2014 remand, an addendum opinion addressing the Veteran's right forearm complaints was promulgated in September 2014.  Unfortunately, the Board's review of this document reveals that the examiner failed, again, to comply with the Board's remand instructions.  The examiner did actually discuss pertinet evidence in the service treatment records but the examiner failed to discuss, in any way, the Veteran's allegations of continuity of symptomology from the time of active duty to the present.  This is the second time the examiner has failed to comply with the Board's remand instructions.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain any pertinent outstanding records generated pertinent to the Veteran's claim.

2.  Then, return the claims file to the examiner who conducted the September 2014 VA examination and request that an addendum be prepared which addresses the following:

a).  The examiner must discuss the Veteran's reports of continuity of symptomology for right forearm problems from the time of discharge to the present and indicate whether this evidence changes the prior negative etiology opinions.

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examination to provide the addendum information.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.  

If the examiner who conducted the September 2014 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinion requested above.  If this examiner determines that the requested opinion cannot be provided without another physical examination of the Veteran, this should be scheduled. 

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

3.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid another remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to service connection for peripheral neuropathy of the right forearm, in light of all pertinent evidence and legal authority 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




